Case: 20-60932     Document: 00515957878         Page: 1     Date Filed: 07/29/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-60932                          July 29, 2021
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   Ernest M. Nsai,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 817 472


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Ernest M. Nsai petitions this court for review of the decision of the
   Board of Immigration Appeals (BIA) denying his motion to reopen. Nsai
   argues that the BIA abused its discretion in denying his motion to reopen
   because the evidence compels the conclusion that the conditions in his native


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60932      Document: 00515957878          Page: 2   Date Filed: 07/29/2021




                                    No. 20-60932


   Cameroon have materially changed since his initial removal proceedings in
   2019.
           We review the denial of a motion to reopen under the “highly
   deferential abuse-of-discretion standard.” Lugo-Resendez v. Lynch, 831 F.3d
   337, 340 (5th Cir. 2016) (internal quotation marks and citation omitted).
   “Under that standard, the BIA’s ruling will stand, even if this court
   concludes it is erroneous, so long as it is not capricious, racially invidious,
   utterly without foundation in the evidence, or otherwise so irrational that it
   is arbitrary rather than the result of any perceptible rational approach.”
   Singh v. Lynch, 840 F.3d 220, 222 (5th Cir. 2016) (internal quotation marks
   and citation omitted). We will affirm the BIA’s factual findings “unless the
   evidence compels a contrary conclusion.” Nunez v. Sessions, 882 F.3d 499,
   505 (5th Cir. 2018) (internal quotation marks and citation omitted).
           A petitioner may file a motion to reopen beyond the 90-day limitations
   period if the motion is based on changed country conditions and the
   petitioner submits “new facts” supported by “material” evidence that was
   unavailable or undiscoverable at the prior proceeding.              8 C.F.R.
   § 1003.2(c)(1)-(3); 8 U.S.C. § 1229a(c)(7). To establish changed country
   conditions, the petitioner must present evidence showing “a meaningful
   comparison” between conditions in his home country at the time of the
   motion to reopen and those at the time of the removal hearing. Nunez, 882
   F.3d at 508. He must also relate the changed conditions to his specific claims.
   Ramos-Lopez v. Lynch, 823 F.3d 1024, 1026 (5th Cir. 2016).
           Nsai has not shown that the BIA abused its discretion in denying his
   motion to reopen. See Nunez, 882 F.3d at 508. Nsai presented evidence
   similar in character to what he presented in his original removal proceedings,
   including country reports and news articles detailing government
   mistreatment of Anglophones in Cameroon. The BIA found that Nsai’s




                                         2
Case: 20-60932     Document: 00515957878           Page: 3   Date Filed: 07/29/2021




                                    No. 20-60932


   evidence in support of his motion to reopen did not demonstrate a material
   change in the country conditions since his 2019 removal proceedings, and he
   has not shown that the evidence compels a contrary conclusion. See id. at
   505. Rather, the evidence shows that Cameroonian Anglophones continue
   to be subject to the same poor conditions as were ongoing at the time of the
   2019 removal proceedings and that any change is incremental or the
   continuation of a trend. See id. at 508-09. An affidavit from Nsai’s wife
   provides additional evidence of ongoing strife but does not compel a
   conclusion that country conditions have changed. See id. Because the BIA
   did not abuse its discretion in denying the motion to reopen on the basis that
   Nsai did not establish changed country conditions, we need not reach his
   claims concerning his eligibility for asylum, withholding of removal, and
   relief under the Convention Against Torture. See Ramos-Lopez, 823 F.3d at
   1026.
           Accordingly, the petition is DENIED.




                                         3